Citation Nr: 9915764	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  98-05 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss disability, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for hiatal hernia with 
chronic gastritis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to 
December 1954 and from February 1957 to June 1976.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein an increased rating for 
bilateral hearing loss disability, which was previously 
evaluated at 10 percent disabling, was increased to 30 
percent disabling effective September 12, 1997, the date of 
receipt by VA of the veteran's claim, and an evaluation for a 
hiatal hernia was continued at 10 percent disabling.  The 
veteran now appeals the rating determinations for both 
disabilities.

The Board notes that the veteran indicated on a March 1998 VA 
Form 9 that he wished to appear at a local RO for a hearing 
before the Board.  The RO sent a letter asking the veteran to 
clarify what type of hearing he desired.  The veteran 
notified the RO in April 1998 that he wished to have a 
hearing before an RO hearing officer.  A hearing was 
scheduled for August 1998; however, the veteran wished to 
postpone the hearing to gather additional evidence.  In 
August 1998, the RO notified him that it would take no action 
further action to reschedule another hearing until he 
notified the RO.  The record does not show that he contacted 
the RO to reschedule the hearing.  In February 1999, the RO 
notified the veteran that it was transferring the claims 
folder to the Board for disposition.  The claims folder does 
not reflect that he indicated disagreement with such action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.



2.  Bilateral hearing loss disability is manifested by 
average puretone decibel loss in of 64 hertz in the right ear 
and 73 hertz in the left ear, and by speech recognition of 64 
percent in the right ear and 68 percent in the left ear.
 
3.  Hiatal hernia is manifested primarily by indigestion, 
gas, bloating, and epigastric pain and tenderness.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for bilateral 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6103 (1998).  

2.  The criteria for an increased rating for a hiatal hernia 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  
4.114, Diagnostic Code 7346 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  (See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), with regard to the application of the well-grounded 
standard for claims for increased compensation.)  He has not 
alleged the existence of  any records of probative value that 
may be obtained, and which are not already associated with 
his claims folder.  The Board accordingly finds that the duty 
to assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), has been satisfied.  



I.  Increased Rating for Bilateral Hearing Loss Disability.

Service connection for bilateral hearing loss disability was 
granted by the Jackson, Mississippi, RO by means of a rating 
decision rendered in December 1976, following a review of the 
pertinent evidence, which included the veteran's service 
medical records and the report of an September 1976 VA 
audiology examination.  The RO assigned a noncompensable 
evaluation for bilateral hearing loss.  In August 1992, the 
rating was increased to 10 percent.  In September 1997, the 
veteran filed a subsequent claim for an increased rating.  By 
means of a rating decision of October 1998, the RO increased 
the evaluation of his bilateral hearing loss to 30 percent 
disabling, effective September 12, 1997, the date of receipt 
by VA of his claim for an increased rating.  This rating is 
now before the Board on appeal.

The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth in 
38 C.F.R. § 4.87 of VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1998) (Schedule).  Under these criteria, 
the degree of disability for bilateral service-connected 
hearing loss disability is determined by application of a 
rating schedule that establishes 11 auditory acuity levels, 
ranging from Level I (for essentially normal acuity) through 
Level XI (for profound deafness).  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, Diagnostic 
Codes 6100 through 6110 (1998).  It must be noted that the 
Court of Veterans Appeals, now the United States Court of 
Appeals for Veterans Claims (Court) has held that 
"[a]ssignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The report of the most recent VA audiological examination of 
the veteran's hearing acuity, dated in October 1998, shows 
that the pure tone thresholds were 55, 45, 70, 70 and 70 in 
the right ear and 35, 40, 80, 85 and 85 in the left ear at 
500, 1000, 

2000, 3000 and 4000 hertz, respectively.  The average 
puretone decibel loss (at 1000, 2000, 3000 and 4000 hertz) 
was 64 hertz in the right ear and 73 hertz in the left ear.  
This report also shows that speech recognition was 64 percent 
in the right ear and 68 percent in the left ear.  Under the 
criteria set forth in the Schedule, the veteran's hearing 
loss is assigned Level VI for each ear.  This degree of 
bilateral hearing loss, as determined by the Schedule, 
warrants the assignment of a 30 percent evaluation, which is 
currently in effect.  (Diagnostic Code 6103). 

The Board accordingly finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for bilateral hearing loss disability, currently 
evaluated at 30 percent disabling.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, §§  4.85, 4.86, 4.87, Diagnostic 
Code 6103 (1998).  In addition, the record does not reflect 
any request by him that the question of entitlement to an 
increased evaluation for bilateral hearing loss disability be 
referred to the RO for consideration by the appropriate VA 
officials as to whether an "extraschedular" evaluation 
under 38 C.F.R. § 3.321(b)(1) (1998) can be assigned, nor 
does the record reflect the presence of any exceptional or 
unusual disability picture that would compel any such 
referral with regard to impairment resulting from this 
disorder.  See Floyd v. Brown, 9 Vet. App. 88 (1996).

II.  Entitlement to an Increased Rating for Hiatal Hernia 
with Chronic Gastritis.

The veteran also seeks an increased rating for his hiatal 
hernia, currently assigned a 10 percent disability rating. 
The veteran contends, in essence, that his hiatal hernia is 
more severe than currently evaluated, warranting an increased 
rating.  After a review of the record, the Board finds that 
the veteran's contentions are not supported by the evidence, 
and that an increased rating is not warranted.
 
A hiatal hernia is evaluated pursuant to the criteria found 
in Diagnostic Code 7346 of the Schedule.  38 C.F.R. § 4.114 
(1998).   A 30 percent rating contemplates a hiatal hernia 
with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, and 

productive of considerable impairment of health.  A 10 
percent rating contemplates a hiatal hernia with two or more 
of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114 (1996).

Service medical records reveal that the veteran was treated 
while in service for hiatal hernia with chronic gastritis.  
While he complained of daily indigestion and flare-ups of his 
gastritis during a VA examination in September 1976, he was 
able to control his indigestion and heartburn through 
medication.  A 10 percent evaluation for that disability was 
assigned by the RO in a December 1976 rating decision.  

A May 1992 VA examination report shows that the veteran 
complained of diffuse epigastric and substernal burning which 
was usually worse after eating greasy or spicy foods; 
however, antacids helped this discomfort.  Also, the examiner 
noted that rarely did the veteran awaken at night because of 
pain.  Additionally, he had occasion pain-free periods of 
several weeks.  The report noted no nausea, vomiting or 
dysphagia.  The report indicated that his appetite appeared 
good.  Upon examination, there was no evidence of jaundice or 
anemia, nor were there any abdominal masses or tenderness.  
An upper GI series showed a hiatal hernia and a nonstenotic 
Schatzki's ring.  Air contrast of the stomach and the 
duodenal bulb was normal upon examination, and there was no 
radiologic evidence of gastritis. 

In October 1996, an upper endoscopy was performed revealing a 
medium sized hiatal hernia along with mild esophagitis and 
esophageal stricture.  Outpatient treatment records show 
treatment for indigestion in January 1997 and April 1997. 

During a VA examination of October 1997, the veteran 
complained of daily flare up with increased gas, bloating and 
epigastric burning pain.  He also complained of reflux and 
regurgitation on reclination.  On examination, there was 
"some mild" epigastric and abdominal tenderness.  While 
medication helped the discomfort, he indicated that it was 
not completely resolved.  An upper GI series was performed 

which revealed no abnormality at the esophagogastric junction 
with the exception of a small sliding type hiatal hernia.  
Additionally, no persistent mucosal abnormalities or mass 
effects were seen involving the stomach.  

The evidence, while showing a definite diagnosis of a hiatal 
hernia with some pain and discomfort, does not show 
persistently recurrent epigastric distress.  While the 
veteran complains of pain and indigestion, he is able to 
treat it with medication.  Furthermore, the evidence does not 
show symptoms productive of considerable impairment of health 
as contemplated for a 30 percent disability rating.  The 
medical record does not reflect findings to the effect that 
his service-connected hiatal hernia with chronic gastritis 
impairs his health to that degree, but merely notes his 
complaints, along with symptoms such as "some mild" 
epigastric and abdominal tenderness.  Accordingly, the Board 
finds that the criteria for an increased rating for a hiatal 
hernia are not met, and the veteran's claim therefore is 
denied. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, § 4.114, Diagnostic Code 7346 (1998).


ORDER

Entitlement to an increase rating for bilateral hearing loss 
disability is denied.  Entitlement to an increased rating for 
a hiatal hernia is denied. 



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

